Citation Nr: 0903501	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether disability compensation benefits were correctly 
terminated effective December 27, 2001, due to "fugitive 
felon" status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1976 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that terminated the veteran's disability 
benefits, effective December 27, 2001, because of receipt of 
evidence that he was a fugitive felon wanted by the Fulton 
County Sherriff's Office.  By a December 2005 decision, the 
RO reinstated the veteran's benefits, effective March 25, 
2005, the date that the Fulton County arrest warrant was 
cleared. 

In a December 2008 statement, the veteran, through his 
representative, asserted that he is entitled a waiver of 
overpayment of benefits for the time period in which he was 
considered a fugitive felon.  As the RO has not adjudicated 
that specific matter, it is not properly before the Board and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On January 23, 1996, a warrant for the veteran's arrest 
was served by the Sherriff's Office in Fulton County, 
Georgia.  The basis for the warrant was theft by shoplifting.

2.  The competent evidence of record establishes that veteran 
was a fugitive felon from February 20, 1997, to March 25, 
2005, when the outstanding warrant against him was closed by 
negotiated settlement.

3.  On December 27, 2001, the law was changed to prohibit the 
award of VA benefits to fugitive felons.

4.  Prior to being notified by VA in March 2004, the veteran 
was aware of the felony arrest warrant from Fulton County, or 
otherwise aware that he was being sought for prosecution for 
theft by shoplifting in that jurisdiction.




CONCLUSION OF LAW

The veteran is considered to have been a fugitive felon for 
VA compensation purposes and benefits were prohibited as a 
matter of law by reason of an outstanding fugitive felon 
warrant from December 27, 2001, until March 25, 2005.  38 
U.S.C.A. §§ 501, 5103(a), 5103A, 5313B (West 2002 & Supp. 
2008); 38 C.F.R. § 3.665(n) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective December 27, 2001, Congress enacted the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976.  That act provides that a veteran 
eligible for compensation benefits may not be paid such 
benefit for any period during which he is a fugitive felon.  
The term "fugitive felon" means a person who is a fugitive 
by reason of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under federal or state law.  38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665(n)(2) (2008).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

According to information obtained from the Fulton County 
Sheriff's Office, a warrant was issued against the veteran on 
January 23, 1996.  The offense noted was theft by 
shoplifting.

VA was advised by law enforcement authorities that the 
veteran had been identified as a fugitive felon because he 
was the subject of an outstanding warrant.  In a March 2004 
letter, the RO informed the veteran that the law prohibited 
payment of any benefits to fugitive felons.  The veteran was 
notified that VA had to terminate benefits on either the date 
of the warrant or on the date of the law which prohibited  
such payments, whichever was later.  In this case, the 
veteran's benefits were terminated effective December 27, 
2001, which was the effective date of the law.

Before the RO took action to terminate the veteran's 
benefits, he was given 60 days to provide evidence that his 
warrant had been cleared.  The RO explained what action would 
be required from the veteran to clear his record and prevent 
the termination of his VA benefits.  

After the 60-day period expired, the veteran, in a letter 
dated July 2004, argued that the arrest warrant had been 
issued in error and requested that the RO contact the Fulton 
County Sherriff's Office to resolve the matter.  The RO 
subsequently contacted the Fulton County Sherriff's Office 
and was informed that the warrant was still active.  
Accordingly, the RO sent the veteran a letter in September 
2004 advising him that his benefits had been terminated, 
effective December 27, 2001.  The RO further informed the 
veteran and that in order to resume benefits he needed to 
furnish evidence showing that his fugitive status had been 
cleared.  

In May 2005, the RO received information from the veteran 
indicating that the Fulton County warrant issued against him 
had been cleared on March 25, 2005.  The RO subsequently 
reinstated the veteran's disability benefits effective the 
date the warrant was cleared.  

In his July 2005 notice of disagreement and subsequent 
correspondence dated in September 2005, the veteran argued 
that he was entitled to full restoration of his disability 
benefits on the grounds that the arrest warrant had been 
issued in error and that he was not the person named in the 
indictment.  Specifically, he asserted that the warrant was 
issued against a Warren Fernandez (a name the veteran claimed 
to have never used), and that after the Sherriff's Office 
realized its "record-keeping problem," the warrant had been 
canceled.  Additionally, the veteran maintained that although 
the warrant was erroneous, he had signed the indictment so 
that he would not be incarcerated and could continue working, 
having been assured by his attorney that the matter would be 
cleared up.  The veteran further contended that he could not 
be considered a fugitive felon in any event because the 
warrant had been rendered "null and void" and because he 
had been imprisoned in Mississippi since September 1999 and 
therefore his whereabouts should have been known to VA.

Upon receiving the veteran's correspondence, the RO contacted 
the Fulton County Sherriff's Department to clarify the status 
of the warrant and was informed that the warrant had been in 
force from February 20, 1997, to March 25, 2005, when it was 
closed by negotiated settlement.  The RO received this 
information from the Fulton County's Sherriff's through phone 
calls in September and October 2005, which have been 
documented in the record.  Also of record is a copy of a 
felony disposition establishing that the warrant in question 
was issued against Warren Fernande, a.k.a. Jeff Wansley, 
which the veteran subsequently signed, indicating that he had 
been using a different name at the time he pleaded guilty to 
shoplifting.  That signed disposition shows that after 
pleading guilty, the veteran was sentenced to a prison term 
of four years, but that his sentence was subsequently 
modified to 100 hours of community service.  The veteran's 
signatures on the disposition appear to match those on record 
in his claims file.  

The Board has considered the veteran's statements that he was 
not the person named in the Fulton County Sherriff's Office 
warrant, that he was in prison in a different state at the 
time the arrest warrant was outstanding, and that the 
ultimate cancellation of the warrant rendered it "null and 
void."  Nevertheless, the Board finds that the evidence 
clearly shows that the veteran met the definition of a 
fugitive felon from February 20, 1997, until the warrant 
against him was cleared on March 25, 2005, a period which 
includes the time of the pertinent change in the law on 
December 27, 2001.  

As noted above, the signatures on the felony disposition 
appear to match those in the veteran's claims file and 
establish that the veteran was using the name indicated on 
the warrant, i.e., Warren Fernande.  Additionally, the record 
is negative for any objective information corroborating the 
veteran's assertion that he was not the person against whom 
the warrant was issued.  Further, there is no indication that 
the warrant was rendered "null and void" during the time 
period for which the veteran's benefits were terminated.  To 
the contrary, the information the RO received from the Fulton 
County Sherriff's Office expressly confirmed that the warrant 
was in force from February 20, 1997, to March 25, 2005.  Even 
taking into account the veteran's assertions that he was 
incarcerated in Mississippi since September 1999 , the fact 
that law enforcement in that state may have known of his 
whereabouts does not mean that the Fulton County Sherriff's 
Office did not still consider him a fugitive felon during the 
time period in question.  Nor does VA's purported knowledge 
of the veteran's whereabouts during this period have any 
bearing on his status as fugitive felon because the issuer of 
the warrant, the Fulton County Sherriff's Office was unaware 
of his whereabouts, thus he was a fugitive to that office.

In sum, the Board finds that the evidence of record 
establishes that the veteran was a fugitive felon from 
February 20, 1997, until the warrant against him was closed 
on March 25, 2005.  In this case, application of the law to 
the facts is dispositive and the appeal must be denied 
because under the law there is no entitlement to the benefit 
sought. Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
veteran is not entitled to receive payment of disability 
compensation benefits while he was a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.

Furthermore, the provisions regarding notice and assistance 
to claimants have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  38 U.S.C.A. § 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Manning v. 
Principi, 16 Vet. App. 534 (2002).




ORDER

Termination of compensation benefits effective from December 
27, 2001, to March 25, 2005, by reason of the veteran's 
fugitive felon status was proper, and restoration of payment 
of those benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


